
	
		111th CONGRESS
		2d Session
		S. 3162
		IN THE SENATE OF THE UNITED
		  STATES
		AN ACT
		To clarify the health care provided by the
		  Secretary of Veterans Affairs that constitutes minimum essential coverage.
		  
	
	
		1.Clarification of health care provided by
			 the Secretary of Veterans Affairs that constitutes minimum essential
			 coverage
			(a)In generalClause (v) of section 5000A(f)(1)(A) of the
			 Internal Revenue Code of 1986, as added by section 1501(b) of the Patient
			 Protection and Affordable Care Act, is amended to read as follows:
				
					(v)chapter 17 or 18 of title 38, United States
				Code, or otherwise under the laws administered by the Secretary of Veterans
				Affairs, of an individual entitled to coverage under such chapter or laws for
				essential health benefits (as defined by the Secretary for purposes of section
				1302(b) of the Patient Protection and Affordable Care Act) insofar as such
				benefits are available under such chapter or laws;
				or
					.
			(b)Effective
			 dateThe amendment made by
			 subsection (a) shall take effect as if included in section 1501(b) of the
			 Patient Protection and Affordable Care Act and shall be executed immediately
			 after the amendments made by such section 1501(b).
			
	
		
			Passed the Senate March 26 (legislative day, March 25),
			 2010.
			
			Secretary
		
	
	
	
